Name: Commission Regulation (EC) NoÃ 1556/2005 of 23 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 24.9.2005 EN Official Journal of the European Union L 249/2 COMMISSION REGULATION (EC) No 1556/2005 of 23 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 23 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 35,0 096 25,0 204 40,8 999 33,6 0707 00 05 052 93,0 096 81,9 999 87,5 0709 90 70 052 95,7 999 95,7 0805 50 10 052 67,7 382 63,4 388 64,1 524 60,3 528 59,5 999 63,0 0806 10 10 052 80,8 220 86,5 624 216,6 999 128,0 0808 10 80 388 78,2 400 82,7 508 34,1 512 35,4 528 27,1 720 34,3 804 53,6 999 49,3 0808 20 50 052 93,8 388 70,0 720 75,4 999 79,7 0809 30 10, 0809 30 90 052 90,1 624 73,7 999 81,9 0809 40 05 052 82,7 066 64,7 098 65,3 388 18,0 508 24,5 624 106,2 999 60,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.